Short-term Loan Agreement

   
To: SPDB Tianjin Branch
No.: 77072008280156



Customer’s
name
Tianjin Yayi Industrial Co., Ltd.
Date of application:
Nov. 28, 2008
Address:
 
Contact:
 
Tel:
 
Bank contact:
 
Fax:
 
(for bank staff)
 



We hereby irrevocably apply for short-term working capital from you under the
following terms:
A. Primarily Important Clause
The agreement serves as an independent credit loan document between the customer
and the bank
B. Description of the Loan
(If the interest rate and penalty interest rate have already been stated in the
financing amount limit agreement which the customer has signed, there is no need
to fill the column )
Types of Short-term loan: A. Fixed-due short-term loan; B. Free-repayment
short-term loan


           
Loan
Withdrawing
     
Interest rate
 
Liquidated
 
Penalty
interest rate
 
Penalty interest
rate for
 
Type
 
Amount
 
Currency
 
Date
 
Due Date
 
Standard
 
Variance
 
Executive
 
by each
 
for overdue
 
embezzlement
 
A
 
10Million
 
RMB
 
Nov 28, 2008
 
Nov 28, 2009
 
5.58%
 
30% higher
 
7.254%
 
quarter
 
50% higher than executive interest rate
 
100% higher than executive interest rate
 



Note: the RMB interest rate means annual interest rate, while the variance
should be noted with period. For type A loan, the due date should be filled;
while for type B loan, the latest date for the customer to repay the loan should
be indicated.
C. Description of Guarantee
(If the guarantee related information has already been stated in the financing
amount limit agreement which the customer has signed, there is no need to fill
the column)


Guarantor:
Tianjin Haitai Investment Guarantee Co., Ltd.
Manner:
Mortgage;  Pledge; √ Warrant

 

--------------------------------------------------------------------------------


 
D. General Clauses
The customer hereby confirm reading and agreeing with the general clauses in the
loan agreement as following:
1.
After signing the agreement, the bank may cancel its promise for releasing loan
under the agreement at an time unless the bank has already released the amount
of loan which the customer has applied for.

2.
Payment term of interest: unless specified, the interest should be calculated by
each day and liquidated by each quarter. Every 20th day of the last month of
each quarter is the interest-liquidating day.

3.
Submission of documents  The customer promises to submit the following documents
or meet the conditions before withdrawing the capital, but the bank is not
obliged to check the authentication of such documents:

 
(1)
Photocopies of the latest Articles of Association and Business License of the
customer;

 
(2)
Board Resolution on the loan;

 
(3)
Letter of authorization for the customer’s signatory and the signatory’s
signature sample;

 
(4)
The agreement legally signed by the customer;

 
(5)
The loan withdrawing day should be the bank’s business day;

 
(6)
If the loan is guaranteed, the guarantee document should have already been
signed and effective before the loan is withdrawn;

 
(7)
Other documents or conditions required by the bank from time to time.

4.
If the designated loan withdrawing date is not the bank’s business day, it
should be deferred to the next business day of the bank. During the deferred
period, the interest should be calculated.

5.
Repay or end before the due.  For the type B short-term loan, the customer may
repay the loan at any time before the due. For the type A short-term loan, if
the customer wants to repay the loan before due, it should get the bank’s
written consent at first and repay all the cost and loss resulted from the
repayment before due, unless the bank informs the customer to repay the loan
before due. At any time, the bank has the right to inform the customer to repay
the loan under this agreement before due for no reason, and the customer should
follow the bank’s notice to repay such loan at once.

6.
Tax. The customer should repay the loan in full amount unless related laws
require the customer to deduct relevant taxes. If the customer has to follow
related laws to deduct relevant taxes, it should pay additional capital to the
bank so as to make sure that the bank receives the full amount repayment.

7.
Statement and Promise. The customer makes the following statement and promise,
which should be considered as repeatable at each time the bank offers capital to
the customer on the basis of the agreement:

(1)
The customer is incorporated under the laws of China (not including Hong Kong,
Macao and Taiwan, and the same is true when “China” is mentioned below). The
customer has the right to sign the agreement and any related document. The
customer has already taken all necessary actions to make the agreement and
related documents legal, effective and enforceable;

 

--------------------------------------------------------------------------------


 
(2)
By signing the agreement and fulfilling the duties under the agreement, the
customer will not conflict with any other contract, articles of association, any
applicable law, rule or administrative order, related documents, judgment,
arbitration or any other duties or arrangement ;

(3)
The customer and any of its shareholders, affiliated companies is not involved
in or likely to be involved in liquidation, bankrupting, restructure,
acquisition, merger, separation, reorganization, dismissing, closing, business
stoppage or similar legal procedures;

(4)
The customer is not involved in or likely to be involved in any economic, civil,
criminal or administrative suit or similar arbitrative procedures;

(5)
No important asset of the customer’s legal representative, directors, monitors
or other officers is involved in or likely to be involved in any forcible
execution, seizure, freeze, retention or supervision;

(6)
The customer insures all of its financial statements (if any) comply with the
Chinese laws and reflect its financial conditions truly, completely and fairly
and insures all the documents and information about itself and the guarantor are
true, valid, accurate and complete with anything missed;

(7)
The customer strictly follows laws and regulations in its business operation,
and covers its annual survey procedures following the time limit.

(8)
The customer promises that there is no other thing which may bring serious
negative influence to the customer’s ability to fulfill the agreement.

8.
Promises. The customer promises as following:

(1)
The customer will obey and fulfill all the duties under the agreement;

(2)
The customer will follow the agreement to repay the principle and interest of
the loan and will pay for related expenses; the customer will apply for and
obtain all the approval, authorization, registration and permit, and keep them
valid so as to make the customer be able to sign and fulfill the agreement; if
the bank requires, the customer should present relevant certification at once;

(3)
Within five business days after knowing it has been involved into any economic,
civil, criminal or administrative suit or similar arbitration procedures, or
within five business days after knowing any of its important assets has been
involved in any forcible execution, seizure, freeze, retention or supervision,
it should inform the bank about the influence in detail and the remedy measures
the customer has taken or has planned to take;

(4)
The customer must inform the bank in written form if it pays off any debt of
large amount or fulfills any duty of guarantee of large amount to any third
party;

(5)
The customer must inform the bank in written form if it enters any other debt of
large amount or provides any privileged guarantee for any third party’s debt;
from the date the agreement is signed and before repaying off all the debt under
the agreement, the customer will not do the following things without informing
the bank in written form:

 

--------------------------------------------------------------------------------


 
 
a.
To conduct liquidation, bankrupt, acquisition, merger, separation,
reorganization, dismissing, closing, business stoppage or similar legal
procedures;

 
b.
To sell, lease, give, transfer or dispose any of its important assets in any
other manner except for the need of daily operation;

 
c.
To change its equity structure;

 
d.
To sign any contract/agreement which may bring serious negative influence to the
customer’s ability to fulfill its duties under the agreement or undertake any
duty which may bring similar influence.

(6)
If any specific condition or change occurs, the customer should follow the
bank’s requirement to provide other guarantee acceptable to the bank. The above
mentioned specific condition or change includes but is not limited to the
guarantor’s out of business, dismissing, business license cancellation,
application for bankrupt, crucial change in operational or financial condition,
engagement in serious suit or arbitration; the customer’s legal representative,
director, monitor or chief officers involved in suits; the decrease or possible
decrease in the value of the guaranty or the freeze of the guaranty; the
customer breaches the guarantee contract or request to terminate the guarantee
contract;

(7)
Per the bank’s request, the customer should cover the enforceable notarization
procedures at the notarizing authority appointed by the bank, and the customer
should under the expense and be willing to accept the enforcement;

(8)
The customer should inform the bank about anything which may influence the
customer’s ability in fulfilling the duties under the agreement.

9.
Expenses. For any expense related to the modification, signature, enforcement,
notarization and registration, the customer should pay to the bank right after
the bank’s request. The customer should pay for any stamp tax and other taxes
related to the agreement, unless a law indicates that certain taxes must be paid
by the bank.

10.
The interest rate under the agreement is fixed.

11.
Penalty interest. If the customer is not able to pay for the interest on time,
it should pay for the compound interest to the bank every quarter on the basis
of the standard interest rate calculated per day; if the loan is overdue, the
customer should pay for penalty interest (including penalty interest for
embezzling and interest payable) on the basis of payables to the bank every
quarter. The liquidation date is the 20th of the last month of each quarter.

12.
Authorized repayment and deduction. The customer hereby authorizes the bank to
deduct the payable amount from the customer’s account in the bank for repaying
any outstanding payment, no matter is the outstanding payment is under the
agreement or not, the customer owes to the bank. The authorization is
irrevocable. If exchange rate is involved, the bank may follow the exchange rate
fixed on its own, and the risk of exchange rate should be undertaken by the
customer.

13.
Evidence for debt. The bank will follow its customary practice to keep records
about the agreement on its accounting books. The customer admits that the
records, except for obvious mistakes, are the valid evidence for its debt to the
bank.

 

--------------------------------------------------------------------------------


 
14.
Transfer. The customer must not transfer any of its duties or rights under the
agreement. The bank may transfer its duties or rights under the agreement to any
third party at any time, and may disclose any information, including any
information that the customer or the guarantor has provided to the bank for
agreement, to the third party.

15.
Information disclosure. The customer agrees that apart from the disclosure
allowed in clause 14, the bank may also disclose any information related to the
agreement to its head-quarter, branches, affiliated institutions and personnel
hired by such institutions. Meanwhile, the bank is allowed to disclose under the
requirement of any law, regulation or monitoring department, governmental
authorities.

16.
Breach. If the customer has violated any statement or promise in the agreement,
or such statement or promise has been proved to be incorrect, untrue or
misleading, or the customer has violated or failed to fulfill any duty under the
agreement, or anything which may influence the customer’s ability to repay the
loan, or the customer has violated any regulation in the guarantee, the bank
will have the right to announce the loan is due before the agreed due, and has
the right to require the customer to undertake all the loss of the bank,
including the attorney fee.

17.
Special regulation for group customers. If the customer is a group, the customer
hereby agrees: (1) the customer should report any affiliated transaction
involving 10% or more of the net assets of the actual loan receiver, including:
a. the relationship among all the parties involved in the transaction; b. item
of transaction and feature of transaction; c. the amount of transaction or
corresponding ratio; d, pricing policy (including transaction with no amount or
symbolic amount); (2) if the actual loan receiver is in one of following cases,
the customer will be considered to breach the agreement, and the bank is
entitled to cancel the loan which the customer has not yet used and to take back
part or all the used loan as well as to request the customer to pay for 100%
guarantee money: a. the customer provides fake documents or hides crucial
operational or financial facts; b. the customer changes the function of the
loan, embezzles the loan or uses the loan for illegal transactions; c. the
customer makes use of the its fake contract with affiliated party to get cash or
loan from the bank; d. the customer refuses to accept the bank’s inspection to
the use of the loan and to the customer’s operational or financial activities;
e. when important merger, acquisition occurs, the bank thinks it may influence
the safety of the loan; f. the customer intentionally avoids repaying the loan
through affiliated transaction.

18.
Others__________________________________________________________________________________

19.
Applicable laws and jurisdiction. The agreement applies to the laws of China. If
any dispute arises, the local people’s court at the bank’s place has
non-exclusive jurisdiction.

20.
Address for suit delivery. The customer confirms that for any suit under the
agreement, the related subpoena, notice and other documents will only need
sending to the address stated in the beginning of the agreement. If the change
of the address is not informed to the bank in advance, the change will not be
effective.

21.
Severability of the clauses. If any of the clauses is invalid, illegal or
non-enforceable, it will not influence the validity or legality or
enforceability of other clauses.

 

--------------------------------------------------------------------------------


 
22.
Within the validity of the agreement, if the bank has deferred any action to the
customer’s violation to the agreement, it will not influence the bank’s right as
the creditor, or be taken as the bank’s permission to the customer’s violation,
or be regarded as the bank has given up its right to take action against the
customer’s violation.

23.
If there is financial limit agreement (if any, including the valid changes made
from time to time) is different with the agreement, the agreement should be
taken as the standard.

24.
Signature. There should be four original copies of the agreement, with the
customer holding one and the bank holding three. The agreement will be effective
from the date of application after both parties have stamped on it and
authorized signatories have signed on it.

Signature Column
Both parties hereby confirm that they have fully discussed about all the
clauses, have no dispute on the clauses and have correct understanding to all
the duties and rights.


The customer (company seal)
The bank (company seal)
   
Authorized signatory’s signature or stamp: (stamp)
Authorized signatory’s signature or stamp: (stamp)

 

--------------------------------------------------------------------------------

